STATE OF MICHIGAN

                           COURT OF APPEALS



LAMIS H. ELAHHAM,                                                  FOR PUBLICATION
                                                                   March 9, 2017
               Plaintiff-Appellee/Cross-Appellant,                 9:00 a.m.

v                                                                  No. 326775
                                                                   Genesee Circuit Court
MOHAMAD B. AL-JABBAN,                                              LC No. 13-306977-DM

               Defendant-Appellant/Cross-
               Appellee.


LAMIS H. ELAHHAM,

               Plaintiff-Appellee,

v                                                                  No. 331438
                                                                   Genesee Circuit Court
MOHAMAD B. AL-JABBAN,                                              LC No. 13-306977-DM

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and JANSEN and SAAD, JJ.

PER CURIAM.

       In Docket No. 326775, defendant appeals as of right the first amendments to the
contested judgment of divorce. Defendant challenges the trial court’s decisions regarding
attorney fees and property division. Plaintiff filed a cross-appeal, challenging the trial court’s
decisions on child custody, spousal support, property division, and discovery sanctions. In
Docket No. 331438, defendant appeals by delayed leave granted1 the order finding insufficient
information that plaintiff remarried and denying defendant’s motion to modify the spousal
support award. We affirm in both appeals.



1
 See Elahham v Al-Jabban, unpublished order of the Court of Appeals, entered July 21, 2016
(Docket No. 331438).


                                               -1-
        This case arises from a complaint of divorce filed in 2013. The parties were married in
Syria in 1989. Defendant is a physician with his own medical practice. Plaintiff obtained her
pharmacy degree in Syria, but was not licensed as a pharmacist in Michigan at any relevant time.
Plaintiff was a stay-at-home mother for most of the parties’ marriage, but worked part-time as a
teacher and a pharmacy intern at various times during the marriage. The parties had four adult
sons and one minor child at the time of trial.

        In late 2012, plaintiff left the marital home in Grand Blanc, Michigan, and moved into the
parties’ apartment in Egypt. Plaintiff took the parties’ minor child with her. She then filed for
divorce in January 2013. The trial court held a bench trial and signed a contested judgment of
divorce on December 1, 2014. The court addressed several issues in the judgment of divorce,
including child custody, child support, spousal support, and property division. The court also
awarded attorney fees to plaintiff. The court entered an amended judgement of divorce on
March 20, 2015. Several months after the entry of the judgment of divorce, defendant filed a
motion to modify spousal support on the basis that plaintiff remarried. The trial court held a
hearing on the motion on July 2, 2015, and, after hearing testimony from experts for both parties,
determined that there was insufficient evidence that plaintiff remarried.

                                      I. ATTORNEY FEES

       In Docket No. 326775, defendant first argues that the trial court abused its discretion by
awarding attorney fees to plaintiff. We conclude that defendant waived the issue by agreeing to
pay plaintiff’s attorney fees at the outset of the case.

        A waiver constitutes an “intentional relinquishment of a known right.” Reed Estate v
Reed, 293 Mich. App. 168, 176; 810 NW2d 284 (2011) (citation and quotation marks omitted). A
waiver is shown through express declarations or declarations manifesting a party’s purpose and
intent. Id. During a March 4, 2013 pretrial hearing, defense counsel told the court, “There isn’t
anybody to pay [plaintiff’s] legal fees except my client. So, she is going to be taken care of on
legal fees.” (Emphasis added.) Defense counsel objected to “any huge legal fees ordered now,”
but also stated that plaintiff’s attorney will “be well compensated for if not on a voluntarily [sic]
basis, certainly the Court would order my client to provide her with legal fees.” On appeal,
defendant does not challenge the reasonableness of the attorney fee award. Instead, defendant
contends that the trial court abused its discretion by requiring him to pay attorney fees without
finding that he had the ability to pay or that he violated a court order. We conclude that
defendant waived the issue by agreeing at the outset of the case to pay plaintiff’s attorney fees.
Therefore, we decline to address the issue whether the trial court abused its discretion by
granting attorney fees to plaintiff.

                                II. PROPERTY DISTRIBUTION

        Defendant argues that the trial court inequitably divided the marital property by ordering
the sale of one of the commercial properties owned by the parties. We disagree. On cross-
appeal, plaintiff argues that the trial court’s property division was inequitable because plaintiff
received significantly fewer assets than defendant. We disagree.




                                                -2-
        The parties presented ample testimony at trial regarding the marital assets. In addition to
the marital home located in Grand Blanc, Michigan, the parties owned an apartment in Cairo,
Egypt. Both parties owned a 1/7 interest in a lake house in Fenton, Michigan. Defendant also
owned property in Syria. Defendant owned his medical practice, and he was the sole member of
an LLC that owned an office building referred to as the Saginaw Street property. Plaintiff and
defendant were the only two members of an LLC that owned another office building referred to
as the Richfield Road property. Defendant operated his medical practice out of suites in both the
Saginaw Street and Richfield Road properties.

        The court awarded defendant the Grand Blanc home and his 1/7 interest in the Fenton
lake house. In addition, defendant was awarded his medical practice and the property in Syria.
Plaintiff was awarded the apartment in Egypt and her 1/7 interest in the Fenton property. With
regard to the office buildings, the court ordered the sale of the Richfield Road property and
ordered that the proceeds from the sale be divided between plaintiff and defendant. With regard
to the Saginaw Street property, the court ordered that defendant receive the suite out of which he
operated his medical practice, and plaintiff receive another suite in the building. The Saginaw
Street property contained a final unit called unit C, which defendant sold during the pendency of
the divorce case. The court ordered that the parties would divide the down payment and monthly
payments from the sale of the Saginaw Street unit.

        In general, an issue is preserved if it was raised in, and addressed and decided by, the trial
court. Mouzon v Achievable Visions, 308 Mich. App. 415, 419; 864 NW2d 606 (2014).
Defendant raised the issue of the division of the Richfield Road and Saginaw Street properties in
his proposed findings of fact and conclusions of law, in which he proposed that plaintiff receive
two of the Richfield Road units, while he receive the Richfield Road suite out of which he
conducted his medical practice and the two remaining units of the Saginaw Street property.
Plaintiff raised the issue of defendant’s dissipation of marital assets in her proposed findings of
fact and conclusions of law, in which she outlined the alleged dissipation of assets and
recommended that the court assign the amount of the dissipation to defendant.

        The trial court addressed and decided the issue raised by defendant in its judgment of
divorce and corresponding opinion when it ordered the sale of the Richfield Road property and
divided units A and B of the Saginaw Street property between plaintiff and defendant.
Therefore, the issue is preserved. The court also addressed and decided the broader issue of the
division of the marital estate, as well as the issue of how to divide the proceeds from the sale of
the Saginaw Street unit, in the judgment of divorce. However, the trial court did not directly
address and decide the dissipation issue raised by plaintiff. Therefore, this issue is unpreserved.

       Although this Court need not address an unpreserved issue, it may overlook
       preservation requirements when the failure to consider an issue would result in
       manifest injustice, if consideration is necessary for a proper determination of the
       case, or if the issue involves a question of law and the facts necessary for its
       resolution have been presented. [Gen Motors Corp v Dep’t of Treasury, 290
Mich. App. 355, 387; 803 NW2d 698 (2010).]

Although the trial court did not directly address or decide the issue of defendant’s dissipation of
marital assets in the context of the property division, we will overlook the preservation

                                                 -3-
requirements because our failure to consider the issue could result in a manifest injustice to
plaintiff if she were correct that the court failed to consider defendant’s purposeful dissipation of
marital assets. In addition, we believe that consideration of the issue is necessary for a proper
determination of the broader property division issue. Therefore, we will address plaintiff’s
argument regarding whether the trial court failed to consider defendant’s dissipation of marital
assets.

        We review for clear error the trial court’s findings of fact. Richards v Richards, 310
Mich. App. 683, 693; 874 NW2d 704 (2015). “ ‘A finding is clearly erroneous if we are left with
a definite and firm conviction that a mistake has been made.’ ” Id. at 690 (citation omitted). “
‘If the findings of fact are upheld, [we] must decide whether the dispositive ruling was fair and
equitable in light of those facts.’ ” Id. at 693 (citation omitted; alteration in original). We will
uphold the trial court’s ruling “unless this Court is ‘left with the firm conviction that the division
was inequitable.’ ” Id. at 694 (citation omitted). With regard to the dissipation issue, because
the issue was not preserved for appellate review, our review is limited to plain error. See Duray
Dev, LLC v Perrin, 288 Mich. App. 143, 150; 792 NW2d 749 (2010). “Plain error occurs at the
trial court level if (1) an error occurred (2) that was clear or obvious and (3) prejudiced the party,
meaning it affected the outcome of the lower court proceedings.” Id.

        The overarching goal of the trial court’s property distribution in a divorce action is
equity. Richards, 310 Mich. App. at 694. “Although marital property need not be divided
equally, it must be divided equitably in light of a court’s evaluation of the parties’ contributions,
faults and needs.” Id.

       [T]he following factors are to be considered wherever they are relevant to the
       circumstances of the particular case: (1) duration of the marriage, (2)
       contributions of the parties to the marital estate, (3) age of the parties, (4) health
       of the parties, (5) life status of the parties, (6) necessities and circumstances of the
       parties, (7) earning abilities of the parties, (8) past relations and conduct of the
       parties, and (9) general principles of equity. There may even be additional factors
       that are relevant to a particular case. For example, the court may choose to
       consider the interruption of the personal career or education of either party. The
       determination of relevant factors will vary depending on the facts and
       circumstances of the case. [Id. (citation and quotation marks omitted).]

The court must consider all relevant factors, but cannot “ ‘assign disproportionate weight to any
one circumstance.’ ” Id. (citation omitted).

        Defendant acknowledges that the monetary value of the commercial property that each
party received was equal. However, defendant contends that the trial court’s decision to sell one
of the buildings out of which he conducted his medical practice caused him to suffer an extreme
financial hardship because he was forced to relocate his medical practice. Defendant’s argument
that he suffered extreme financial hardship is specious because the record indicates that
defendant had sufficient assets to relocate his medical practice.

        Defendant received one unit of the Saginaw Street property, half the proceeds from the
sale of Saginaw Street unit C, and half the proceeds from the sale of the Richfield Road property.

                                                 -4-
In addition, the trial court awarded defendant the following assets: the $830,000 marital home,
with an equity value of $240,000, a 1/7 interest in a $285,000 Fenton lake house, the unvalued
property in Syria, defendant’s medical practice, valued at $177,604, and 45% of defendant’s
retirement account, which had a value between $753,009 and $800,000. Experts Robert Looby
and John Haag valued defendant’s reasonable physician compensation at $283,318. Defendant’s
income tax returns reflect that he made between approximately $385,000 and $500,000 in the
five years preceding the divorce action. Therefore, defendant had the means to rent or purchase
a replacement office based on the property received in the judgment of divorce and defendant’s
income. Furthermore, the trial court stated in its opinion and order, “[t]he receiver shall have the
discretion to determine any rents to be paid by the HUSBAND to operate his medical office,
beginning January 1, 2015,” which indicates that defendant could have remained in the Richfield
Road location by paying rent. Therefore, defendant’s argument that the trial court inequitably
divided the commercial properties is without merit.

         On cross-appeal, plaintiff contends that the trial court inequitably divided the marital
estate and improperly ignored defendant’s dissipation of marital assets. Plaintiff contends that
the trial court failed to consider and weigh the relevant property division factors discussed above
when it divided the marital property. However, we conclude that plaintiff’s argument is without
merit because the trial court did consider the relevant factors in its opinion and order
corresponding with the judgement of divorce. Before ordering the division of marital assets, the
court acknowledged that it weighed the relevant factors. The court explained that defendant was
paying the tuition and costs for his older sons to attend college, was paying spousal support to
plaintiff, and was responsible for the financial support of the minor child. On the other hand, the
court recognized that plaintiff received an equitable property award, which included 55% of
defendant’s IRA account, plaintiff had an apartment in Egypt and a place to stay in Michigan,
plaintiff had the necessary skills to secure employment, and defendant would pay plaintiff’s
attorney fees. In its order signed on March 19, 2015, the court clarified that it analyzed several
factors in its previous decision and that the most relevant factors included the present situation of
the parties, the needs of the parties, general principles of equity, the earning ability of the parties,
and the duration of the marriage. Therefore, the trial court properly considered relevant factors
in dividing the marital estate.

       Plaintiff further contends that she was awarded major assets worth $143,000, while
defendant was awarded major assets worth $359,274. Plaintiff refers to the trial court’s decision
to award her the apartment in Cairo, Egypt, which had a value of $143,000. However, plaintiff
overlooks several additional awards in the judgment of divorce. In addition to the Cairo
apartment, plaintiff was awarded a 1/7 interest in the $285,000 Fenton property, one unit of the
Saginaw Street property, half of the proceeds from the sale of the Richfield Road property, half
the proceeds from the sale of the Saginaw Street unit C, jewelry worth at least $25,000, a Lexus
with an equity value of $13,000, and 55% of defendant’s IRA, with a value between $753,009
and $800,000. Therefore, plaintiff’s argument that she received assets worth only $143,000 is
without merit.

        Plaintiff further contends that the trial court failed to consider defendant’s dissipation of
marital assets from his medical practice, which she argues included his repayment of a $60,000
shareholder loan, $128,080 in distributions, and $20,503 in automobile expenses. Plaintiff fails
to establish that these amounts stemmed from defendant’s dissipation of marital assets, rather

                                                  -5-
than from defendant’s ordinary business expenses and income. With regard to the distributions
from the medical practice, the evidence in the record indicates that this amount was considered
as part of defendant’s income for the purposes of determining the marital property division.
With regard to the automobile expenses, plaintiff fails to show that these expenses fell outside
the range of normal business expenses for defendant’s medical practice. Furthermore, with
regard to the loan repayment, plaintiff fails to show that the repayment constituted dissipation of
marital assets. The result of a loan repayment would be an increase in the equity of the medical
practice, which would be factored into defendant’s property award.

        Finally, plaintiff contends that the trial court improperly handled defendant’s sale of one
of the units of the Saginaw Street property during the pendency of the case. Before trial, the trial
court entered an order prohibiting the dissipation of marital assets during the divorce action.
Defendant sold one unit of the Saginaw Street property during the divorce action in violation of
the court order. Plaintiff challenges the trial court’s decision with regard to the distribution of
the profits from the sale. She contends that the trial court ordered that half the down payment
and all the monthly payments be placed in defense counsel’s client trust account, but then failed
to order that plaintiff receive half of these amounts. The record indicates that the court evenly
divided the proceeds from the sale in the judgment of divorce. The court stated in its opinion
and order, “As to the unit which was sold (Condo C) the parties shall evenly divide the down
payment and any past and future monthly payments.” Therefore, the court properly awarded half
the down payment and half the monthly payments to plaintiff.

                                     III. CHILD CUSTODY

       Plaintiff argues on cross-appeal that the trial court erred when it concluded that it could
not grant physical custody of the minor child to plaintiff while plaintiff lived in Egypt. We
disagree.

        “A custody order ‘shall be affirmed on appeal unless the trial judge made findings of fact
against the great weight of evidence or committed a palpable abuse of discretion or a clear legal
error on a major issue.’ ” Butler v Simmons-Butler, 308 Mich. App. 195, 200; 863 NW2d 677
(2014), quoting MCL 722.28. We will affirm the trial court’s factual decisions under the great
weight standard “unless the evidence clearly preponderates in the other direction.” Id. We defer
to the trial court’s determinations regarding credibility when reviewing the trial court’s findings.
Id. In addition, we review the trial court’s discretionary ruling regarding which party is granted
custody for an abuse of discretion. “An abuse of discretion, for purposes of a child custody
determination, exists when the result is so palpably and grossly violative of fact and logic that it
evidences a perversity of will, a defiance of judgment, or the exercise of passion or bias.” Id. at
201. “Questions of law are reviewed for clear legal error. A trial court commits legal error when
it incorrectly chooses, interprets or applies the law.” Id. We review de novo questions of
statutory interpretation. Rogers v Wcisel, 312 Mich. App. 79, 86; 877 NW2d 169 (2015). Finally,
we review de novo a trial court’s decision to grant or deny a motion for a directed verdict and
view the evidence in the light most favorable to the nonmovant. Wiley v Henry Ford Cottage
Hosp, 257 Mich. App. 488, 491; 668 NW2d 402 (2003).

       During trial, defendant moved for a directed verdict on the issue whether the court could
grant physical custody of the minor child to plaintiff while plaintiff lived in Egypt. Defendant

                                                -6-
contended that the trial court could not grant physical custody of the minor child in Egypt
because Egypt was not a party to the Hague Convention on the Civil Aspects of International
Child Abduction (the Hague Convention). Defendant further explained that if plaintiff decided
not to return the minor child to the United States in order to have parenting time with defendant,
the trial court could not enforce the parenting time order. The trial court agreed with defendant’s
analysis and granted sole physical custody to defendant.

       The issue raised on appeal requires us to interpret the phrase “parenting time” in MCL
722.27a(10). “The goal of statutory interpretation is to give effect to the Legislature’s intent.”
Rogers, 312 Mich. App. at 86. “If a statute’s language is clear, this Court assumes that the
Legislature intended its plain meaning and enforces it accordingly.” Id. In general, words and
phrases in a statute should be given their primary and generally understood meaning. Id. at 87. “
‘[E]very word should be given meaning, and we should avoid a construction that would render
any part of the statute surplusage or nugatory.’ ” Id. at 86-87 (citation omitted). “Statutory
language should be construed reasonably, keeping in mind the purpose of the act, and to avoid
absurd results.” Id. at 87.

       The statute at issue, MCL 722.27a(10),2 provides:

              Except as provided in this subsection, a parenting time order shall contain
       a prohibition on exercising parenting time in a country that is not a party to the
       Hague Convention on the Civil Aspects of International Child Abduction. This
       subsection does not apply if both parents provide the court with written consent to
       allow a parent to exercise parenting time in a country that is not a party to the
       Hague Convention on the Civil Aspects of International Child Abduction.

        The plain language of the statute establishes that a court cannot grant physical custody to
a parent when that parent lives in a country that is not a party to the Hague Convention. The
parties do not dispute that plaintiff intended to live in Egypt and that defendant did not agree to
the exercise of parenting time in Egypt. Thus, the sole issue is whether the trial court correctly
determined that it could not grant plaintiff physical custody of the minor child in Egypt because
plaintiff was precluded from exercising parenting time in a country that is not a party to the
Hague Convention. The trial court correctly concluded that MCL 722.27a(10) precludes the
award of physical custody in a country that is not a party to the Hague Convention. As noted by
the trial court, each parent exercises parenting time with the child when the parent spends time
with the child, regardless of which party has physical custody of the child. The statute does not
state that the prohibition only applies to the noncustodial parent. Therefore, the trial court
correctly concluded that it could not award physical custody of the minor child to plaintiff
because the statute precludes the court from granting parenting time in a country that is not a
party to the Hague Convention, unless the other parent agrees in writing.




2
 At the time of the trial court’s decision, MCL 722.27a(10) was codified as MCL 722.27a(9).
MCL 722.27a(9), as amended by 2015 PA 50.


                                                -7-
        We also note that our interpretation of the statute avoids an absurd result. Plaintiff’s
interpretation of the statute would permit a parent with physical custody of a child to take the
child to a country that is not a party to the Hague Convention. The concern for international
child abduction applies equally to the custodial parent and the noncustodial parent. As proposed
by the trial court in its opinion accompanying the judgment of divorce, “If this court granted
‘custody’ to the WIFE and she did not provide the HUSBAND to have court ordered parenting
time in Michigan, where would he go for relief?” Thus, plaintiff’s interpretation would lead to
the absurd result that the custodial parent could take the child to a nonparty country despite any
risk of parental kidnapping. We read the statute to avoid this absurd result. Accordingly, the
trial court properly determined that it could not grant physical custody of the minor child to
plaintiff while plaintiff resided in Egypt.

                                    IV. SPOUSAL SUPPORT

      Plaintiff next argues on cross-appeal that the trial court abused its discretion by
modifying its initial spousal support award. We disagree.

        “Whether to award spousal support is in the trial court’s discretion, and the ‘trial court’s
decision regarding spousal support must be affirmed unless we are firmly convinced that it was
inequitable.’ ” Richards, 310 Mich. App. at 690 (citation omitted). We review for clear error the
trial court’s findings of fact. Id.

        A trial court awards spousal support in order to balance the needs and incomes of the
parties so that neither party is impoverished, and the trial court awards spousal support based on
what is just and reasonable under the circumstances of the case. Richards, 310 Mich. App. at 691.
MCL 552.13(1) provides, in part:

               In every action brought, either for a divorce or for a separation, the court
       may require either party to pay alimony for the suitable maintenance of the
       adverse party, to pay such sums as shall be deemed proper and necessary to
       conserve any real or personal property owned by the parties or either of them, and
       to pay any sums necessary to enable the adverse party to carry on or defend the
       action, during its pendency.

The trial court should weigh the following factors in deciding whether to award spousal support:

       (1) the past relations and conduct of the parties, (2) the length of the marriage, (3)
       the abilities of the parties to work, (4) the source and amount of property awarded
       to the parties, (5) the parties’ ages, (6) the abilities of the parties to pay alimony,
       (7) the present situation of the parties, (8) the needs of the parties, (9) the parties’
       health, (10) the prior standard of living of the parties and whether either is
       responsible for the support of others, (11) contributions of the parties to the joint
       estate, (12) a party’s fault in causing the divorce, (13) the effect of cohabitation on
       a party’s financial status, and (14) general principles of equity. [Richards, 310
Mich. App. at 691 (citation and quotation marks omitted).]

      “To modify a spousal support award, the moving party must show that there has been a
change of circumstances since the judgment of divorce.” Loutts v Loutts (After Remand), 309
                                                 -8-
Mich App 203, 213; 871 NW2d 298 (2015). In addition, MCL 552.28 addresses the amendment
of spousal support and provides:

               On petition of either party, after a judgment for alimony or other
       allowance for either party or a child, or after a judgment for the appointment of
       trustees to receive and hold property for the use of either party or a child, and
       subject to [MCL 552.17], the court may revise and alter the judgment, respecting
       the amount or payment of the alimony or allowance, and also respecting the
       appropriation and payment of the principal and income of the property held in
       trust, and may make any judgment respecting any of the matters that the court
       might have made in the original action.

MCL 552.13(2) specifically addresses remarriage and provides, in relevant part, “An award of
alimony may be terminated by the court as of the date the party receiving alimony remarries
unless a contrary agreement is specifically stated in the judgment of divorce.” In addition, this
Court has noted that “[o]nce a trial court provides for spousal support, it has continuing
jurisdiction to modify such an order, even without ‘triggering language’ in the judgment of
divorce.” Richards, 310 Mich. App. at 693.

       In the judgment of divorce, the court ordered that defendant pay $4,583.33 in monthly
spousal support for 55 months, starting on June 1, 2014, and terminating on December 1, 2018.
The court stated that after December 1, 2018, “the issue is preserved.” The court also ordered
that spousal support “shall terminate only on the death of either party or further order of the
court.” However, the court also stated, “The court reserves the right to amend or modify the
ruling on spousal support based on a pending motion by HUSBAND that the WIFE has
remarried and may be gainfully employed[.]”

        On September 23, 2014, defendant filed a motion to terminate or modify his spousal
support obligation. Defendant contended that plaintiff remarried and has stated that she is a
pharmacist in Cairo. In the March 20, 2015 amended judgment of divorce, the trial court
ordered, “Defendant’s spousal support obligation to the Plaintiff shall terminate upon the death
of the payee, December 31, 2018 or one (1) year after the remarriage of the Plaintiff, whichever
occurs first.” The court further stated, “Upon the remarriage of the Plaintiff her monthly spousal
support shall be reduced 50% or one-half the present monthly amount.”

        The trial court did not abuse its discretion when it modified the spousal support award.
The trial court retained the right to amend or modify the spousal support award in the judgment
of divorce by stating that it reserved the right to modify or amend the support award on a
pending motion that plaintiff has remarried and may be gainfully employed. Defendant filed
such a motion on September 23, 2014, and the issue of plaintiff’s remarriage was not resolved
until after the July 2, 2015 hearing. Accordingly, based on the language in the judgment of
divorce, the trial court reserved the right to modify the spousal support award under the
circumstances. In addition, this Court recently clarified that the trial court has continuing
jurisdiction to modify a spousal support order, even without “triggering language” in the
judgment of divorce. Richards, 310 Mich. App. at 693. Thus, the trial court had the discretion to
modify its initial spousal support award.


                                               -9-
       Furthermore, the amount of the initial and revised spousal support awards was equitable
under the circumstances of the case. In the trial court’s opinion and order accompanying the
judgment of divorce, the trial court detailed its findings regarding its initial spousal support
award. The court addressed the relevant factors. The court first addressed the past relations and
conduct of the parties, noting that plaintiff was romantically involved with another man in Egypt,
while defendant was living with another woman and may have remarried. The court also
concluded that defendant was “financially controlling” over plaintiff.

        With regard to the length of the marriage, the court found that the parties were married
for 25 years, and plaintiff decided to initiate the divorce and relocate to Egypt. Regarding the
parties’ ability to work, the court concluded that defendant was an established medical doctor
and the primary financial provider for the family. The court explained that plaintiff’s ability to
work was a complex issue. The court stated that plaintiff had worked as a teacher and pharmacy
intern, and she had a professional pharmacy degree. The court further explained that plaintiff
was available for work, but was not currently seeking employment despite having two years to
update her educational skills.

        With regard to the source and amount of property, the court noted that each party
received approximately $900,000 in marital assets in the judgment of divorce. The court noted
the present ages of the parties, with defendant being 53 and plaintiff being 47, and explained that
defendant had the ability to pay spousal support. However, the court explained, “The court also
must consider the support [defendant] is providing for the minor child and the tuition needs of
the other four children, who rely upon him for financial support.” With regard to the present
situation of the parties, the court explained that defendant was solely responsible for supporting
the parties’ children, while plaintiff moved to Egypt, engaged in a relationship with another man,
and was not working. With regard to the needs of the parties, the court explained that plaintiff
was living in a fully-paid and fully-furnished apartment in Egypt, and she received a substantial
property award. The court explained that the standard of living in Egypt was unclear, but
plaintiff would likely need to find employment.

        With regard to the health of the parties, the court explained that both parties appeared in
good health. The court explained that the prior standard of living for the parties was an upper-
class lifestyle. The court described the parties’ homes and cars, and explained that plaintiff
previously received $3,000 per month for her living expenses. The court further noted that
defendant was responsible for nearly all the support of the children, while plaintiff was only
responsible for herself. Finally, the court addressed the general principles of equity, noting that
plaintiff was a stay-at-home mom during most of the parties’ marriage and should not be
required to dissipate her portion of the marital estate. The court also recognized that defendant
was a good provider for the four children in college and gave generously to charity.

       The trial court did not abuse its discretion with regard to its initial discussion of the
relevant factors and the initial spousal support award. The court thoroughly discussed and
weighed each relevant factor. Plaintiff contends that the trial court improperly considered
defendant’s support of the parties’ four adult children. However, we conclude that the trial court
properly considered defendant’s support of the parties’ adult children. Indeed, one of the
relevant factors is whether one of the parties is responsible for the support of other individuals.
See Richards, 310 Mich. App. at 691. Therefore, considering all of the factors discussed above,

                                               -10-
the trial court’s initial award of $4,583.33 per month was equitable and did not constitute an
abuse of discretion.

        Plaintiff further contends that the trial court inequitably modified the spousal support
award. In its March 19, 2015 opinion and order, the court explained that while it could terminate
plaintiff’s spousal support altogether upon her remarriage, the court decided to terminate spousal
support one year after plaintiff’s remarriage and reduce the spousal support by ½ upon plaintiff’s
remarriage. The court explained, “This will allow Plaintiff additional time to complete licensing
requirements to become a pharmacist. In addition[,] this will give Plaintiff additional monies to
address her argument [that] she did not receive an equitable division of the property.” The
modified award is equitable considering the fact that plaintiff’s remarriage would reduce her
financial need for support payments, and the modified award would provide her with additional
time to complete the requirements to become a pharmacist. Therefore, the trial court did not
abuse its discretion by modifying the spousal support award on the basis of plaintiff’s
remarriage.

                                 V. DISCOVERY SANCTIONS

       Plaintiff next argues on cross-appeal that the trial court abused its discretion by failing to
timely impose discovery sanctions on defendant and by awarding insufficient sanctions. We
disagree.

       We review the trial court’s decision regarding whether to impose discovery sanctions for
an abuse of discretion. Traxler v Ford Motor Co, 227 Mich. App. 276, 286; 576 NW2d 398
(1998). The record indicates that the trial court sanctioned defendant for his failure to comply
with court orders and discovery requests. Plaintiff relies on MCR 2.302 and MCR 2.313 in
support of her argument. MCR 2.302(E)(1) provides, in relevant part:

              A party who has responded to a request for discovery with a response that
       was complete when made is under no duty to supplement the response to include
       information acquired later, except as follows:

                                              * * *

              (b) A party is under a duty seasonably to amend a prior response if the
       party obtains information on the basis of which the party knows that

               (i) the response was incorrect when made; or

              (ii) the response, though correct when made, is no longer true and the
       circumstances are such that a failure to amend the response is in substance a
       knowing concealment.

MCR 2.302(E)(2) permits the trial court to sanction a party pursuant to the sanctions outlined in
MCR 2.313(B) for failing to supplement his or her discovery responses as required by MCR
2.302(E)(1). MCR 2.313(A)(5) governs the award of expenses in connection with a motion for
an order compelling discovery and provides, in relevant part:


                                                -11-
               If the motion is granted, the court shall, after opportunity for hearing,
       require the party or deponent whose conduct necessitated the motion or the party
       or attorney advising such conduct, or both, to pay to the moving party the
       reasonable expenses incurred in obtaining the order, including attorney fees,
       unless the court finds that the opposition to the motion was substantially justified
       or that other circumstances make an award of expenses unjust. [MCR
       2.313(A)(5)(a).]

MCL 2.313(B)(2) provides, in relevant part:

              If a party . . . fails to obey an order to provide or permit discovery,
       including an order entered under subrule (A) of this rule or under MCR 2.311, the
       court in which the action is pending may order such sanctions as are just,
       including, but not limited to the following:

                                              * * *

               In lieu of or in addition to the foregoing orders, the court shall require the
       party failing to obey the order or the attorney advising the party, or both, to pay
       the reasonable expenses, including attorney fees, caused by the failure, unless the
       court finds that the failure was substantially justified or that other circumstances
       make an award of expenses unjust.

        The record is replete with motions to compel discovery. Plaintiff filed numerous motions
in the trial court regarding defendant’s failure to comply with discovery requests and trial court
orders. The court entered numerous orders compelling discovery and requiring compliance with
court orders. The court also addressed defendant’s failure to comply with discovery requests in
its opinion and order accompanying the judgment of divorce. The court noted that defendant did
not cooperate with discovery requests, was not candid about the sale of the Saginaw Street unit,
failed to update his answers to interrogatories, and was often late with support payments. The
court ordered that defendant pay an additional attorney fee award of $3,000. Therefore, although
the trial court did not order sanctions with regard to every allegation that defendant failed to
comply with a court order or a discovery request, the trial court adequately addressed the issue
by holding multiple hearings to determine defendant’s compliance, entering several show cause
orders, entering several orders requiring defendant to comply with discovery or a court order,
and granting attorney fees with regard to defendant’s noncompliance.

        On appeal, plaintiff takes particular issue with the trial court’s failure to order discovery
sanctions relative to the sale of unit C of the Saginaw Street property. However, the trial court
adequately addressed the issue of defendant’s sale of the Saginaw Street unit. During an April
14, 2014 hearing, the court required that half of the down payment from the sale of the Saginaw
Street unit be placed in defense counsel’s trust account. The court also ordered the placement of
the monthly payments of approximately $3,770 into defense counsel’s trust account.

        During a September 8, 2014 hearing, plaintiff’s attorney raised the issue of defendant’s
failure to comply with the court’s order. Defense counsel admitted that defendant was behind on
the payments, but explained that defendant was not receiving monthly payments from the

                                                -12-
purchaser of the property. Defense counsel indicated that defendant made arrangements with the
purchaser of the property and that the issue should be resolved by the next week. Following the
hearing, the court entered an order requiring that defendant pay the arrearage on the payments.
The court stated that September 29, 2014, was the control date on which all obligations must be
paid. Therefore, the trial court addressed the issue by requiring that defendant place the funds in
the trust account by a certain date. Contrary to plaintiff’s assertion on appeal, the record does
not indicate a consistent failure to comply with the trial court’s order following the September 8,
2014 hearing. Therefore, the trial court did not abuse its discretion by failing to impose
additional sanctions.

                               VI. PLAINTIFF’S REMARRIAGE

       In Docket No. 331438, defendant first argues that the trial court erred by determining that
there was insufficient evidence to establish that plaintiff remarried in Egypt. We disagree.

        The issue regarding plaintiff’s remarriage constitutes a mixed question of fact and law.
The trial court’s findings of fact are reviewed for clear error. See Richards, 310 Mich. App. at
690. The issue whether plaintiff remarried in Egypt presents a question of law, which we review
de novo. See Diez v Davey, 307 Mich. App. 366, 376; 861 NW2d 323 (2014). As discussed, “[t]o
modify a spousal support award, the moving party must show that there has been a change of
circumstances since the judgment of divorce.” Loutts, 309 Mich. App. at 213. In this case, the
alleged change of circumstances was plaintiff’s remarriage. “Michigan courts recognize
marriages solemnized in foreign nations as a matter of comity.” Stankevich v Milliron (On
Remand), 313 Mich. App. 233, 240 n 3; 882 NW2d 194 (2015). A Michigan court will recognize
a marriage celebrated in a foreign country if the marriage is valid in the nation of celebration and
the marriage is not contrary to public policy in Michigan. Id. “The rule in Michigan is that the
validity of a foreign marriage must be determined by reference to the domestic relations law of
the country of celebration.” Id.

        Plaintiff entered into a Katb el-Kitab (Kitab) with a man named Sharif Khashaba on June
11, 2014. According to defendant, the Kitab document constituted a marriage contract between
plaintiff and Khashaba. The translation of the document indicates that it was “[a] claim for
notarizing [a] marriage contract upon the requester’s request and under her responsibility.” The
document indicates that a hearing was held on June 10, 2015. The purpose of the hearing was to
notarize the marriage contract. The translation then goes on to state that the contract was
authenticated, and the document is sealed with the seal of the “Abdeen Court.”

        On December 26, 2014, plaintiff was deposed and answered questions regarding her
relationship with Khashaba. When asked if she was married, plaintiff explained, “I’m not
married, I’m going to go back and marry. I have a Katb-Kitab.” When asked about the Kitab,
plaintiff testified, “It’s like engagement, but it’s not marriage. But it is engagement, but more –
and you can search that in Islamic way.” Plaintiff further expanded by stating, “It is not
consider[ed] as marriage unless you have the legal part of it. But I can take my hijab off, he can
come in and go, I can go with him.” Plaintiff planned to get married in January 2015. She
explained that after she was married in January 2015, she would receive a document and take the
document to be registered in the Egyptian courts.


                                               -13-
        On July 2, 2015, the trial court held a hearing on the issue whether plaintiff had
remarried. A copy of the Kitab was admitted into evidence at the hearing. Mohamed
Elsharnoby, plaintiff’s witness, testified that he is a licensed as an attorney in both Michigan and
Egypt. Elsharnoby was licensed in Michigan in 2006, and was licensed in Egypt in 1992. He
also lived in Egypt from 1970 to 2001. Elsharnoby testified that he maintains offices in both
Egypt and Michigan at the time of the hearing.

        Elsharnoby detailed the process of legalizing a marriage in Egypt. Elsharnoby explained
that an individual has a marriage contract certified by filing a lawsuit asking for a declaration
opinion that the marriage is valid, which may take a couple of years to obtain. He explained that
the parties must take the declaration opinion and record it as a judgment with the city to prove a
valid marriage. He explained that simply having the marriage contract is akin to a “boyfriend
and girlfriend relationship,” and explained, “Kitab is like engagement.” He testified that the
Kitab is “just a paper between two parties that would consent – that would consider themselves
husband and wife, but it has nothing to do with the law.” Elsharnoby explained that if the parties
do not record the marriage, the wife will have no rights except the right to receive child support.
However, once the parties formalize the marriage contract, the wife may receive spousal support,
child support, and rights to the marital home before the children turn 18 years old.

        Defendant’s witness, Mohamad Algalaieni, testified that he is an Imam and has a Ph.D. in
Sharia law. Algalaieni was born in Syria and admitted that he was unfamiliar with the traditions
in Egypt. Algalaieni testified that the parties took the first step of entering into the marriage on
June 11, 2014, and were religiously married on that day. However, he explained that the “real
marriage” is delayed until after the marriage ceremony. He testified that an Egyptian judge
recognized plaintiff’s marriage on June 10, 2015. He explained that, in Syria, not everyone
chooses to register a marriage contract with the court, but it is recommended that they do so.

        Following the hearing, the court entered an order, in which it explained that although
there was a strong argument that plaintiff was married under Sharia law, the court was not bound
by the religious law in Egypt. The court explained that defendant did not produce evidence or
testimony that the religious law of marriage was also the secular law of marriage in Egypt. The
court credited the testimony of Elsharnoby and noted that there was no evidence that plaintiff
recorded the marriage with the Egyptian government. The court, therefore, declined to find that
plaintiff was remarried.

        The trial court properly found that it lacked sufficient evidence that plaintiff was
remarried at the time of the hearing. The trial court properly credited the testimony of
Elsharnoby, who is licensed to practice law in both Michigan and Egypt. Algalaieni, on the
other hand, is a religious official and does not have a license to practice law in either Michigan
or Egypt. In addition, Algalaieni is Syrian and admitted that he is not familiar with the traditions
in Egypt. Therefore, the trial court properly concluded that Elsharnoby’s testimony was more
credible than Algalaieni’s testimony with regard to the secular law in Egypt.

        Based on Elsharnoby’s testimony, the steps to obtain a legally valid marriage in Egypt
include (1) having the marriage contract certified by filing a lawsuit asking for a declaration
opinion that the marriage is valid, and (2) recording the declaration opinion as a judgment. The
trial court properly concluded that there was insufficient evidence that this process occurred

                                               -14-
before the July 2, 2015 hearing. The Kitab reflects that plaintiff took the first step of filing a
lawsuit seeking a declaration opinion that the marriage is valid. However, the Kitab does not
indicate that the document was registered with any Egyptian city or certified by the government.
Therefore, although it appears from the translation that an Egyptian court authenticated the
marriage contract, the trial court properly determined that the document does not indicate that
plaintiff took the final step of registering the document with the Egyptian government.

        In addition, contrary to defendant’s argument, the trial court did not apply the Michigan
statutory requirements for a valid marriage to the facts of this case. Defendant points to the
court’s statement that it was not presented with legal authority regarding whether the Kitab was
recognized as a valid and legal marriage “under Michigan law,” as well as the court’s statement
that “this court is not bound by religious law, but by the laws of the State of Michigan.”
However, the trial court did not base its decision regarding the validity of the marriage on the
domestic relations law of Michigan. Instead, the court concluded that it could not recognize the
marriage pursuant to Michigan law regarding the recognition of foreign marriages because the
court lacked evidence that the marriage was valid in Egypt. The trial court did not question the
experts regarding the requirements for valid marriage in Michigan, and the court did not discuss
the requirements for a valid marriage in Michigan in its order. Accordingly, the court applied the
correct legal framework when it determined that there was insufficient evidence that plaintiff
was remarried at the time of the hearing.

        Lastly, defendant argues that the trial court abused its discretion by continuing the
spousal support award in spite of plaintiff’s career and the support of her new partner. As
discussed, an issue is preserved if it was raised in, and addressed and decided by, the trial court.
See Mouzon, 308 Mich. App. at 419. Defense counsel noted at the beginning of the July 2, 2015
hearing that the subject of the hearing was plaintiff’s remarriage. He did not raise the issue
whether spousal support should be modified because plaintiff was receiving adequate support
from Khashaba or because plaintiff had the ability to work. The trial court did not address or
decide the issue during the hearing or in its corresponding order, which was limited in scope to
the issue whether plaintiff remarried. Therefore, the issue is not preserved for appellate review.
Because the issue involves questions of fact that have not been raised in or decided by the trial
court, we decline to address the issue. See Gen Motors Corp, 290 Mich. App. at 387.

       Affirmed.



                                                             /s/ Joel P. Hoekstra
                                                             /s/ Kathleen Jansen
                                                             /s/ Henry William Saad




                                               -15-